DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 10, 2022, amended claims 2 and 5-10 and canceled claim 1 and 3-4 are acknowledged.   The following new grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap of about .13 inches to .185 inches extending a full width of the circular introducer” (See claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a circular introducer connected to the clip comprising an inner diameter ranging from about 0.2 inches to about 0.3 inches and a gap of about 0.13 inches to about 0.185 inches extending a full width of the circular introducer” which is unclear what the Applicant is attempting to claim?  If the internal diameter of the circular introducer is .2 inches to .3 inches, then the full width of the circular introducer would undoubtedly be larger than .2 inches to .3 inches.  Thus, it is unclear how the gap “extends a full width of the circular introducer” while also only being .13 inches to .185 inches as claimed?  As claimed, the gap cannot extend the full width while being.13 inches to .185 inches.  
Furthermore, claim 2 recites “the intubation stylet blade clip is detachable from the video laryngoscope blade via the gap” which is unclear, as illustrated and disclosed, as gap 102 of the circular introducer 101, is not used for attachment to the laryngoscope blade (See Fig. 4).   Rather, the intubation stylet blade clip 100 is detachable from the video laryngoscope blade via the one or more elongation member 103-105.  The gap is disclosed as being used to accommodate a bougie and for insertion and removal of the bougie inserted from within the circular introducer (See para 0026).  Appropriate clarification and correction is required.
Claims 5-10 are rejected as being necessarily dependent upon claim 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over U.S Patent No. 9,174,014 to McGrath et al. 
In regard to claim 2, McGrath et al. disclose an intubation stylet clip 119 for a video laryngoscope blade comprising: one or more elongation members 25 connected to form a clip that attaches to a laryngoscope blade 12; a circular introducer 19 connected to the clip and a gap extending across the circular introducer being connected to the clip; and the intubation stylet blade clip is detachable from the video laryngoscope blade via the gap (See Figs. 1 and 3 and Col. 5, Line 58 – Col. 6, Line 40).  McGrath et al. disclose an intubation stylet clip but are silent with respect to the specific widths of the circular introducer and gap thereof.  It would have been an obvious matter of design choice to provide the specific inner diameter of the circular introducer with a range from about .2 inches to about .3 inches and a gap of about .13 inches to about .185 inches extending a full width of the circular introducer, as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, McGrath et al. disclose that a commonly used bougie inserted through the circular introducer has a size of a 15 French gauge (See Col. 23, Lines 4-47) and that the guide 19 is sized to accommodate the bougie in a releasably manner, with the internal diameter being slightly larger than the bougie and an open portion slightly narrower than the outer diameter of the bougie such that it holds the bougie in position (See Col. 5, Lines 58 – Col. 6, Line 12).   Thus, it is fully within the scope and teachings of McGrath et al. to provide a stylet clip with the dimensions as claimed.   
Claims 2, 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,765,302 to Rovira Soriano et al. in view of U.S Patent No. 9,174,014 to McGrath et al. 
In regard to claim 2, Rovira Soriano et al. disclose an intubation stylet clip 1 for a video laryngoscope blade comprising: one or more elongation members 12, 13 connected to form a clip that attaches to a laryngoscope blade 12; a circular introducer 2 connected to the clip and being connected to the clip; and the intubation stylet blade clip is detachable from the video laryngoscope blade via a gap (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   Rovira Soriano et al. disclose an intubation stylet clip but are silent with respect to the specific widths of the circular introducer and a gap extending a full width of the circular introducer.  It would have been an obvious matter of design choice to provide the specific inner diameter of the circular introducer with a range from about .2 inches to about .3 inches and a gap of about .13 inches to about .185 inches extending a full width of the circular introducer, as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   McGrath et al. teach of an analogous intubation stylet clip wherein a commonly used bougie inserted through the circular introducer has a size of a 15 French gauge (See Col. 23, Lines 4-47) and that the guide 19 is sized to accommodate the bougie in a releasably manner, with the internal diameter being slightly larger than the bougie and an open portion slightly narrower than the outer diameter of the bougie such that it holds the bougie in position (See Col. 5, Lines 58 – Col. 6, Line 12).  Thus, it is fully within the scope and teachings of McGrath et al. to provide a stylet clip with the dimensions as claimed.    It would have been obvious to one skilled in the art at the time the invention was filed to modify the circular introducer Rovira Soriano et al. to include a gap to facilitate the gentle release of a commonly used bougie during a surgical procedure as taught by McGrath et al.
In regard to claim 5, Rovira Soriano et al. disclose an intubation stylet for a video laryngoscope blade, further comprising an attachment extension connected to the one or more elongation members that hold the clip onto the video laryngoscope blade (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 6, Rovira Soriano et al., as modified by McGrath et al., disclose an intubation stylet for a video laryngoscope blade but are silent with respect to the specific length of the attachment extension. It would have been an obvious matter of design choice to provide an attachment extension with a maximum length of about .4 inches.  It is noted, Rovira Soriano et al. clearly disclose the device is designed to be easily adapted to the many different laryngoscope blades currently on the market (see Col. 2, Lines 27-36).  
 In regard to claim 7, Rovira Soriano et al. disclose an intubation stylet for a video laryngoscope blade, wherein the circular introducer is integrally formed with the one or more elongation members (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 9, Rovira Soriano et al. disclose an intubation stylet for a video laryngoscope blade, wherein there are three elongation members connected at approximately right angles (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 10, Rovira Soriano et al. disclose an intubation stylet for a video laryngoscope blade, further including an attachment extension connected to an elongation member, wherein the circular introducer, the attachment member, and the elongation members are integrally formed (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent No. 10,765,302 to Rovira Soriano et al. in view of U.S Patent No. 9,174,014 to McGrath et al. in further view of U.S. Patent No. 9,956,367 to Sun.  
In regard to claim 8, Rovira Soriano et al. and McGrath et al. disclose an intubation stylet for a video laryngoscope blade but are silent with respect to wherein the laryngoscope blade is a Glidescope™ intubation blade.  However, Rovira Soriano et al. clearly disclose the device is designed to be easily adapted to the many different laryngoscope blades currently on the market (see Col. 2, Lines 27-36).  Sun discloses many types of video laryngoscopes such as Glidescope (see Col. 2, Lines 4-16).  It would have been obvious to one skilled in the art at the time the invention was filed to use a Glidescope intubation blade in combination with the device of Rovira Soriano et al. and McGrath et al. as the device of is designed to be used with a variety of commercially available laryngoscope.  Sun teaches that Glidescopes are commonly known to those in the art.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 5-10 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/22/2022